UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7156


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PHILLIP JEROME MURPHY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:15-cr-00103-RAJ-DEM-1)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Phillip Jerome Murphy, Appellant Pro Se. V. Kathleen Dougherty, William David Muhr,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia; Kevin Patrick Hudson, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phillip Jerome Murphy appeals the district court’s order denying his motion to

dismiss the indictment and void a criminal judgment. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Murphy, No. 2:15-cr-00103-RAJ-DEM-1 (E.D. Va. July 17,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          2